El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El 7 de diciembre de 1995 Ángel W. Padilla Pifia solicitó al Departamento de Estado una certificación de prensa para Disidente Universal de P.R., Inc., organización perio-dística sin fines de lucro, dedicada esencialmente a velar y denunciar las violaciones de Derechos Humanos en Cuba. Consignó que el periodismo no constituía su medio principal de vida. Por tal razón, a tenor con la Sec. 2-408(e) de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. sec. 488(e), y el Reglamento para Regir la Expedición, Renova-ción, Cancelación, Uso y Responsabilidades de las Certifi-caciones de Prensa Núm. 5285 (en adelante Reglamento Núm. 5285), 3 de agosto de 1995, Departamento de Estado, se le denegó el beneficio de una tablilla especial de prensa.
Luego de pedir sin éxito una reconsideración, impugnó la constitucionalidad de ambos preceptos. El 9 de diciem-bre de 1996, el Tribunal de Circuito de Apelaciones(1) (Hons. Amadeo Murga, Rodríguez García y Martínez Torres, Jueces) los sostuvo. Sin embargo, en reconsideración (Hons. Rossy García, Rodríguez García y Martínez Torres, Jueces), decretó su inconstitucionalidad por requerir que el periodismo constituya el medio principal de vida. Dicho foro razonó que aunque no se violaba la libertad de prensa, la legislación y la reglamentación “hacía[n] más difícil la labor del periodista”. Según ese predicado, aplicó la norma de que el Gobierno no puede negar un beneficio a una persona a base de un requisito que afecte un derecho fundamental, tal como la libertad de prensa. Sostuvo que la le-gislación incide negativamente sobre el ejercicio de esa libertad y no basta que el interés gubernamental sea sus-*693tancial, sino que es menester que dicho interés no pueda alcanzarse por medios más amplios de los necesarios. Se negó a aplicar el escrutinio racional o mínimo y, en su lu-gar, usó un escrutinio intermedio. Concluyó que aunque el interés del Estado era sustancial, el medio para alcanzarlo —clasificar a los periodistas a base de si derivan de su profesión su principal fuente de sustento— era innecesa-riamente amplio. Sugirió que el criterio establecido en la propia ley y reglamento, de dedicarse “de día a día” es su-ficiente para adelantar el interés del Estado, y que el re-quisito económico de “que constituya su principal medio de vida” adolece de amplitud excesiva.
En apelación, el Departamento de Estado cuestiona dicho dictamen(2)
I
Como único beneficio, la Sec. 2-408 de la Ley Núm. 11 de 3 de abril de 1987, enmendatoria de la Ley de Vehículos y Tránsito de Puerto Rico, supra, autorizó expedir esas tabli-llas especiales a todo vehículo de motor que sea propiedad y utilice un miembro acreditado de la Prensa General Ac-tiva, o que pertenezca a una agencia o empresa noticiosa *694para uso exclusivo de uno de sus miembros. Estas personas son aquellas debidamente certificadas por el Departa-mento de Estado, dedicados a la búsqueda de información de día a día para los medios noticiosos del país y para los cuales esta ocupación constituye el medio principal de vida.
 El propósito de esta legislación es remedial y emi-nentemente socioeconómico. Así quedó diáfanamente con-signado, al señalarse en su exposición de motivos, en lo pertinente, que
... [l]os miembros de la Prensa General Activa de nuestro país ... se quejan de que los agentes del orden público, al ver esta-cionados sus carros con la tablilla de prensa en la parte superior y la tablilla regular en la parte delantera del vehículo, les denuncian e imponen multas. ...
Esta medida va encaminada a establecer una disposición per-mitiendo el uso de la tablilla especial únicamente sin riesgo alguno de sufrir inconvenientes con los agentes del orden público. Esto, además, logrará que se cumpla el objetivo principal de la Sección 2-408 de la Ley Núm. 141, el cual es facilitar a los periodistas que puedan llevar a cabo su misión de mante-ner bien informado al público y desempeñar la ocupación que constituye su medio principal de vida. (Enfasis suplido.) 1987 Leyes de Puerto Rico 28-29.
Por su parte, el Art. III del aludido Reglamento Núm. 5285, supra, pág. 2, provee que se expida una certificación de prensa a todo miembro de la Prensa General Activa en Puerto Rico(3) de dieciocho (18) años o más. La solicitud *695debe acompañarse con una recomendación de la empresa o de la corporación periodística para la cual trabaja, que cer-tificará que “es un miembro de la Prensa General Activa, que se desempeña en labores periodísticas o de informa-ción en forma directa y consistente para la empresa o corporación”. Art. III(A) del Reglamento Núm. 5285, supra, pág. 3. Además, deberá consignar si dicho trabajo es su medio principal de vida.
Notamos, pues, que el precepto legal y el reglamentario establecen que la certificación para obtener una tablilla especial de prensa es para quienes se dediquen de día a día a la búsqueda de información y para los cuales tal ocupación constituye su medio principal de vida. Como corolario, quedan excluidos quienes hacen periodismo esporádica o parcialmente, sin que constituya su principal medio de sustento.
Padilla Piña argumenta que negarle la certificación sólo porque su trabajo periodístico no constituye su medio principal de vida, restringe y coarta su libertad de palabra y prensa. No tiene razón.
II
El principio de igual protección de las leyes consagrado en el Art. II, Sec. 7 de nuestra Constitución, L.P.R.A., Tomo 1, prohíbe el discrimen injustificado, sin exigir trato igual para todos los ciudadanos. Se activa ante legislación o acción gubernamental que clasifique grupos y discrimine injustificadamente unos frente a otros. Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); Salas v. Municipio de Moca, 119 D.P.R. 625 (1987); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984).
*696Para evaluar situaciones de ese género, los tribunales examinamos la razonabilidad de la clasificación a base del escrutinio estricto o de nexo racional. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).
El primero (estricto) se emplea ante clasificaciones que afectan derechos fundamentales tales como el voto, la intimidad, el culto, la expresión y otros, o se trate de clasificaciones sospechosas, o sea, aquellas establecidas por razón de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas y nacionalidad. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). Su análisis presupone la inconstitucionalidad del estatuto y, por ende, el Estado tiene que probar que la clasificación responde a un interés apremiante, y que es necesaria por no existir un medio menos oneroso para promover y alcanzar dicho interés. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); Calo Morales v. Cartagena Calo, supra.
En el otro extremo, el escrutinio de nexo racional o tradicional se utiliza en clasificaciones de tipo socioeconómico. La constitucionalidad se presume. Rodríguez v. Depto. Servicios Sociales, supra. Quien impugna tiene que demostrar que la clasificación es arbitraria y que no existe un nexo racional entre ella y el interés legítimo del Estado. Vélez v. Srio. de Justicia, supra; M and B.S. Inc. v. Depto. de Agricultura, supra.(4)
*697I — I HH ¡-H
Nuestra Constitución y la federal sitúan(5) la libertad de prensa como un derecho fundamental. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Rodríguez Rodríguez v. E.L.A., supra; Pueblo v. Arandes De Celis, 120 D.P.R. 530 (1988); Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971). Su esencia estriba en impedir la restricción arbitraria del contenido de publicaciones, así como el medio, el lugar y la manera en que se realicen, no importa su veracidad, popularidad o simpatía.(6) Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995); Aponte Martínez v. Lugo, supra. “Si la garantía constitucional significa algo es, al menos de ordinario, que ‘el Gobierno no tiene la facultad de restringir la expresión por motivo de su mensaje, ideas, objetivos o contenido.’ ” (Traducción nuestra y citas omitidas.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pag. 790. Es la libertad de los periódicos para decidir lo que quieren imprimir y la protección al público de recibir la información tal y como es publicada. Implica, además, el derecho del periodista a tener acceso a la información que desee publicar sin trabas innecesarias. Silva Iglecia v. F.E.I., 137 D.P.R. 821 (1995); Rivera González v. Danny’s Bakery, 121 D.P.R. 304 (1988); Miami He*698rald v. Tornillo, 418 U.S. 241 (1974); Kleindienst v. Mandel, 408 U.S. 753 (1972); Branzburg v. Hayes, 408 U.S. 665 (1972). Resaltamos una vez más el valor trascendental del acceso a la información por su estrecha correspondencia con la libre expresión, pues “[s]in conocimiento de hechos no se puede juzgar; tampoco se puede exigir remedios a los agravios gubernamentales mediante los procedimientos ju-diciales o a través del proceso de las urnas cada (4) años”. Soto v. Srio. de Justicia, supra, pág. 485. Véase López Vives v. Policía de P.R., 118 D.P.R. 219 (1987). Nuestra sociedad democrática se nutre de corrientes liberales. Refrendamos la dimensión constitucional del derecho de acceso e infor-mación de la prensa y del público en general. Evitamos así que el Gobierno maneje los asuntos públicos en secreto y disminuya el flujo constante de información al público en menoscabo de la participación en asuntos que le conciernen. Soto v. Srio. de Justicia, supra, pág. 486. Sin embargo, también reconocemos que este valor de la liber-tad de expresión “ ‘no supone una irrestricción absoluta, ... [que impida] subordinarse a otros intereses cuando la ne-cesidad y conveniencia públicas lo requieran’ ”. Bonilla Medina v. P.N.P., 140 D.P.R. 294, 300 (1996). Véase Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992).
IV
Con esta breve normativa en mente, precisemos el alcance de las disposiciones de la ley y del reglamento impugnadas. Es claro que la sola negativa de una certificación de prensa a Padilla Piña, per se, no le impide ni restringe su libertad de prensa. Publicar un periódico o tener acceso a la información no depende de que se expida tal certificación de prensa. Su único efecto es no poseer el beneficio aludido de una tablilla especial. El propósito de la Ley de Vehículos y Tránsito de Puerto Rico dista mucho de interferir con el contenido de la expresión o de la publica-*699ción; por el contrario, provee al sector más dinámico y ac-tivo de la prensa un comprensible beneficio socio-económico. Este trato particular a los miembros de la prensa que se dedican de día a día a la búsqueda de infor-mación y para quienes dicha profesión constituye su principal fuente de sustento, no infringe la garantía de libertad de prensa de los demás, pues no conlleva ni representa peligro de suprimir determinada idea o expresión.
La legislación y reglamentación impugnadas no están dirigidas contra determinado grupo o sector de la prensa. Sus criterios en nada inciden sobre el tamaño o el poder de la empresa periodística. Incluso los miembros de la prensa de pequeñas empresas están incluidas en el beneficio de la tablilla especial, siempre que se dediquen diariamente al periodismo y éste represente su principal fuente de sustento. Tampoco obstaculiza su labor; por el contrario, la promueve y facilita para quienes han hecho del periodismo su principal medio de vida. Padilla Pifia no ha demostrado (no existe indicio alguno) que ella interfiera con la libertad de prensa de Disidente Universal de P.R., Inc., pues no la penaliza por sus ideas o expresiones. Tampoco regula contenido alguno ni constituye una censura previa de sus publicaciones. El derecho a la tablilla especial, previa la certificación requerida, no es fundamental ni exige aplicar el escrutinio estricto. Como concluyó en reconsideración el Tribunal de Circuito de Apelaciones, el requisito impugnado “no restringe directamente la libertad de expresión y prensa. No prohíbe ni reglamenta la expresión o publicación de ideas”. Apéndice, Anejo 1, pág. 12. Según los parámetros constitucionales pertinentes, sólo el trato arbitrario e injustificado, que constituya una carga para el periodista, viola la cláusula de libertad de prensa, mas no aquel trato que persigue beneficiar al mayor número de personas posibles.
*700Según el escrutinio mínimo o de nexo racional ante una legislación de este tipo, esencialmente socioeconómica, debemos gran deferencia al legislador cuando se utiliza como punta de lanza la cláusula de igual protección de las leyes para impugnarlas. Marina Ind., Inc. v. Brown Bovery Corp., 114 D.P.R. 64 (1983). No nos corresponde enjuiciar su sabiduría. Olazagasti v. Eastern Sugar Associates, 79 D.P.R. 93 (1956); Cervecería Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44 (1969). De existir una razón valedera que relacione la clasificación con el interés del Estado, sostendremos su validez.
En la situación de autos, no hay duda de que la Asam-blea Legislativa tuvo la intención de beneficiar al perio-dista que se dedica diariamente a la búsqueda de la infor-mación como medio principal de vida. Su propósito primordial fue librarlo de los inconvenientes cotidianos ge-nerados por la Policía en el área del tránsito vehicular.
Promover y facilitar la labor a la prensa y demás medios de difusión diaria es un interés importante y sustancial del Estado. Tomamos conocimiento judicial de que los estacio-namientos facilitados por las agencias del Gobierno para la prensa son limitados, y aun aquellos que ostentan la tabli-lla especial, muchas veces no logran ni tienen un acceso garantizado. De exigirse la entrega de la tablilla especial de prensa a todo aquel que reclame ser periodista —in-cluso quienes ocasionalmente escriben un artículo en al-gún periódico o intervienen de alguna forma en la difusión o análisis de información a través de la radio o la televi-sión— sobrecargaría los escasos y limitados espacios de es-tacionamiento en el país y, a la postre, afectaría detrimen-talmente la prensa diaria. No hay duda de que limitar la concesión de certificaciones de Prensa y de tablillas espe-ciales es un medio que razonablemente promueve ese inte-rés identificado. La clasificación, pues, está relacionada ra-zonablemente a dicho interés.
*701V
Finalmente, no nos convence el fundamento del Tribunal de Circuito de Apelaciones sobre la amplitud excesiva.
La doctrina de la amplitud excesiva se desarrolló como una técnica de análisis judicial para asegurar que la libertad de expresión goce la máxima protección, debido a su importancia constitucional. Al igual que la doctrina de vaguedad, se utiliza para examinar la constitucionalidad de una ley de su faz, no en su aplicación. Son excepciones a las normas de legitimación activa {standing), que permiten determinar si la ley afectaría los derechos de terceras personas que no se encuentran ante el tribunal. Ambas doctrinas presuponen que hay un ejercicio del derecho a la libre expresión que no podría ser legítimamente restringido por una reglamentación gubernamental. U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).
Si de su faz la ley es excesivamente amplia, se considera si existen medios menos onerosos para alcanzar el propó-sito gubernamental. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1319-1320.(7)
*702En Pueblo v. Hernández Colón, 118 D.P.R. 891, 899 (1987), resolvimos que para invalidar un estatuto, la amplitud excesiva tenía que ser sustancial en relación con el alcance legítimo que la medida puede tener, y “si no están afectados derechos de libertad de expresión y asociación constitucionalmente protegidos, no procede examinar la ambigüedad \de una reglamentaciónT. (Enfasis suplido.)
En el caso de autos, repetimos, el propósito principal de la legislación no es regular o controlar la libertad de prensa. Su efecto sobre ese derecho, si alguno, es incidental, igual al que, de ordinario, tiene toda concesión de al-gún privilegio sobre las personas excluidas. En su análisis constitucional, no se justifica la aplicación del escrutinio intermedio; mucho menos la anulación de esta legislación por alegada amplitud excesiva. Este tipo de legislación no exige al Estado utilizar el medio menos oneroso para al-canzar su interés; basta que esté razonablemente relacio-nado con la clasificación.

Se dictará sentencia revocatoria.

El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Corrada Del Río se inhibió.

 El recurso, originalmente presentado en el Tribunal Superior, Sala de San Juan, fue trasladado al Tribunal de Circuito de Apelaciones conforme a la enmienda a la Ley Núm. 248 de 25 de diciembre de 1995, Art. 9.004(a) del Plan de Reorganización Núm. la de la Rama Judicial, 1994 Leyes de Puerto Rico 2829; 4 L.P.R.A. sec. 23f(a).


 Plantea:
“1. Erró el Honorable Tribunal de Circuito al aplicar al caso de autos el escru-tinio intermedio para establecer la validez constitucional de la clasificación sobre que el periodismo constituyera el ‘medio principal de vida’ del solicitante de una creden-cial de prensa, cuando se trata de una reglamentación socio económica [sic] relativa al poder del Estado para reglamentar dicha profesión, cuyo escrutinio debió ser el del nexo racional o tradicional mínimo.
“2. Erró el Honorable Tribunal de Circuito al declarar la inconstitucionalidad de la sección 2-048(e) de la Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. sec. 488(e), conocida como Ley de Vehículos y Tránsito y los Artículos HA, IIIB y IVB del Reglamento para regir la expedición, renovación, cancelación, uso y responsabilidades de las Certificaciones de Prensa, Núm. 5285 de 3 de agosto de 1995.
“3. Erró el Honorable Tribunal de Circuito al determinar que la sección 2-408(e), de la Ley 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 488(e), conocida como Ley de Vehículos y Tránsito y su contraparte reglamentaria adolecen del defecto de sobrextensión (overbreadth) o amplitud excesiva y que por ello son inconstitucionales.” Petición de certiorari, pág. 4.


 El Art. II del Reglamento para Regir la Expedición, Renovación, Cancelación, Uso y Responsabilidades de las Certificaciones de Prensa Núm. 5285 (en adelante Reglamento Núm. 5285), 3 de agosto de 1995, Departamento de Estado, págs. 1-2, define así “Miembro de la Prensa General Activa
“Dueño, gerente general, directores, directores asociados, jefes de redacción, reporteros, editores, fotoperiodistas y todo personal del Departamento de Noticias de una Empresa o Corporación periodística, registrada en el Departamento de Estado de Puerto Rico y que ejerza el periodismo escrito, radial o televisado en Puerto Rico, dedicado a la búsqueda, elaboración, edición o difusión de la noticia de interés general, que se desempeñe en sus labores en forma directa y consistente para dicha Empresa o Corporación y cuya prestación de servicios está certificada por la parte servida y para el cual esta ocupación constituye su medio principal de vida.”


 En la jurisdicción federal se ha empleado un tercer escrutinio —el interme-dio— cuando la clasificación afecta intereses individuales importantes, aunque no fundamentales, como los fundamentados en el sexo y la extranjería. En Puerto Rico no lo hemos adoptado. Para clasificaciones de esa índole, utilizamos el escrutinio estricto. Almodovar v. Méndez Román, 125 D.P.R. 218 (1990); León Rosario v. Torres, 109 D.P.R. 804 (1980).


 El Art. II, Sec. 4 de nuestra Constitución dispone:
“No se aprobará ley alguna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobierno la repara-ción de agravios.” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 265.
La Primera Enmienda de la Constitución de Estados Unidos dispone:
“El Congreso no aprobará ninguna ley con respecto al establecimiento de reli-gión alguna, o que prohíba el libre ejercicio de la misma o que coarte la libertad de palabra o de prensa; o el derecho del pueblo a reunirse pacíficamente y a solicitar del Gobierno la reparación de agravios.” Const. E.L.A., supra, págs. 184 — 185.


 Va. Pharmacy Bd. v. Va. Consumer Council, 425 U.S. 748 (1976); Cohen v. California, 403 U.S. 15 (1971); Near v. Minnesota, 283 U.S. 697 (1931); Debs v. United States, 249 U.S. 211 (1919).


 Es excesivamente amplio un estatuto que, además de controlar o regular actividades constitucionalmente regulables, también afecta e invade el ámbito de expresiones o conductas protegidas. G. Gunther, Constitutional Law, 12ma ed., Nueva York, Ed. Foundation Press, 1991. N.A.A.C.P. v. Alabama, 357 U.S. 449 (1958); Thornhill v. Alabama, 310 U.S. 88 (1940). Sin embargo, “plausiblemente puede impugnarse una ley, alegando nulidad debido a una excesiva amplitud, sólo cuando: (1) la actividad protegida constituya una parte significativa del objetivo de la ley, y (2) no exista una manera satisfactoria de separar las aplicaciones constitucio-nales de la ley de sus aplicaciones inconstitucionales, de forma que se puedan supri-mir estas últimas, claramente y en un solo paso, del alcance de la ley”. (Traducción nuestra.) L.H. Tribe, American Constitucional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1022. Además, “[e]n el análisis sobre la amplitud excesiva está implícita la idea de que no debe anularse una ley de su faz, a menos que ésta impida sustancialmente la celebración de actividades protegidas .... Por lo tanto, un estatuto redactado de manera restrictiva, para que refleje la relación íntima exis-tente entre los medios seleccionados por la legislatura y los fines permisibles del Gobierno, no es vulnerable de su faz simplemente porque alguien pudiera imaginar aplicaciones ocasionales que trascienden los límites constitucionales”. (Traducción nuestra.) Id. “La existencia de un efecto disuasivo, incluso en el campo de los dere-chos protegidos por la Primera Enmienda, nunca se ha considerado como funda-*702mentó suficiente, en sí y por sí, para prohibir la acción estatal.” (Traducción nuestra.) Younger v. Harris, 401 U.S. 37, 51 (1971).
En Broadrick v. Oklahoma, 413 U.S. 601 (1973), se dijo que las invalidaciones por amplitud excesiva fueron generalmente inapropiadas, cuando la alegada aplica-ción impermisible de la ley impugnada afectaba conducta más que expresión. Desde entonces, el Tribunal Supremo federal ha indicado que la doctrina permanece dispo-nible en ciertas circunstancias, especialmente en la impugnación de regulaciones de expresión, más que de conducta. Schad v. Mount Ephraim, 452 U.S. 61 (1981); Schaumburg v. Citizens for Better Environ, 444 U.S. 620 (1980); Erznoznik v. City of Jacksonville, 422 U.S. 205 (1975). En otros contextos, se han rechazado varios ata-ques por amplitud excesiva, reiterándose a Broadrick v Oklahoma, supra. Nueva York v. Ferber, 458 U.S. 747 (1982); Parker v. Levy, 417 U.S. 733 (1974); Arnett v. Kennedy, 416 U.S. 134 (1974).